Title: To George Washington from the Pennsylvania Board of War, 13 April 1777
From: Pennsylvania Board of War
To: Washington, George



Sir
Pennsylvania War Office Philadelphia April 13th 1777

By the inclosed copy of a letter which we have received this morning from our signal at Cape henlopen, your Excellency will be informed of the appearance of several of the Enemy’s ships in our Bay—whether this is intended as a feint, or a real attack upon this City, we are yet at a loss to determine, but as our defence on the river is greatly weakened by a detatchment of our state Regiment of Artillery being at Camp with your Excellency, we thought it our duty to acquaint you therewith, and to request you would Order Lieut. Col. Strohbogh and Lieutenant Robb with such of our State Troops as they have with them, to this City. We should not make this request, but on the report of Colonel Proctor it appears that the Men belonging to his Regiment of Artillery at Fort Island do not exceed 60 effective and Non-effective Men—The other State Regt has about 300 effective Men; they are at present employ’d on the Fortifications at Billingsport—if that place can be made defensible, it is intended they should remain there, unless ordered otherwise by your Excellency or the Commanding Officer at this place. As your Excellency is a more competent judge of the necessity of retaining our State Troops at Head Quarters, we shall rest satisfied with yr determination respecting them, after stating the above facts for your Excellencys consideration. I have the Honor to be Your Excellency most Humble servt

By Order of the board
Owen Biddle, Chairman

